DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/12/2021 and 12/1/2021 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 7-10, 12, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brueckner et al. [Brueckner] (US PGPub 2018/0139046) in view of Henderson et al. [Henderson] (US PGPub 2018/0248692).

As to claim 1
Brueckner discloses a secured computer system (computer system/server 800, see Fig. 8), comprising: 
a processor and memory unit (PMU) (processing unit 802, see Fig. 8) operatively connected to an input peripheral component (external devices 818/keyboard; see Fig. 8 and paragraph 0067, lines 2-3) and an output peripheral component (external devices 818/display 820; see Fig. 8 and paragraph 0067, lines 2-3), wherein: 
the input peripheral component is configured to receive input data from a user and send the input data to the PMU (see paragraph 0067, lines 1-5); 
the output peripheral component is configured to receive processed output data from the PMU (see paragraph 0067, lines 1-5); 
the PMU comprises a system memory (system memory 804, see Fig. 8) comprising a protected memory (RAM 808, see Fig. 8) and a shared memory (hard drive 212/812, see Figs. 3 and 8), and a processor (CPU 224, see Fig. 3) operatively coupled to the system memory, the processor including a set of instructions for enabling secure data storage and execution via the protected memory (see paragraph 0055, lines 9-10); 
the PMU further comprises an operating system (operation system 202, see Fig. 3) and a group of modules (en/decryption layer 206, see Fig. 3) executable by the operating system, each module in the group of modules having a designated secure region to be executed within the protected memory, the group of modules configured to create authentication and share the input data securely via the shared memory accessible thereto using a composite key (secure key 216a, see Fig. 3), the composite key generated within the group using a data sharing mechanism between the designated secure regions enabled by the set of instructions (see paragraph 0055, lines 5-16); 
Though Brueckner discloses the secured computer system comprising the PMU comprising the group of modules sharing input data securely; Brueckner fails to specifically disclose the computer system wherein the group of modules comprises: 
at least one writer module configured to receive the input data from the input peripheral component, encrypt the input data using the composite key and write the encrypted input data to the shared memory; and 
at least one reader module configured to read the encrypted input data from the shared memory, decrypt the encrypted input data using the composite key and use the decrypted input data. 
Henderson discloses a secure computer system (banking system 2000, see Fig. 19) wherein a group of modules (plurality of locations 2002A,B,C; see Fig. 19) comprising: 
at least one writer module (cryptographic module 2004A,B,C; see Fig. 19) configured to receive the input data from the input peripheral component, encrypt the input data using a composite key (unique encryption key; see paragraph 0176, lines 4-5) and write the encrypted input data to a shared memory (shared storage 2006, see Fig. 19) (see paragraphs 0187 and 0188); and 
at least one reader module (cryptographic module 2004A,B,C; see Fig. 19) configured to read the encrypted input data from the shared memory, decrypt the encrypted input data using the composite key and use the decrypted input data (see paragraphs 0187 and 0188). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brueckner’s invention with Henderson’s in order to order to encrypt and decrypt data filed across a communication network (see Henderson paragraph 0188, lines 3-6), since doing so would allow the en/decryption layer 206 to include individual modules to encrypt data from one peripheral component and decrypt data to another peripheral component.

As to claim 2
Brueckner discloses the secured computer device of claim 1, wherein the processor supports secure enclaves (special area 214, see Fig. 3) and the set of instructions includes a plurality of secure enclave instructions, and wherein the designated secure region is a secure enclave (see paragraph 0054, lines 3-9).  

As to claim 7
Brueckner discloses the secured computer device of claim 1, wherein the input peripheral component is a secure keyboard configured to receive and encrypt input key strokes from the user and send the encrypted input data to the PMU (see paragraph 0067, lines 2-3).  

As to claim 8
Brueckner discloses the secured computer device of claim 1, wherein the output peripheral component is a secure display configured to receive encrypted processed output data from the PMU and decrypt the encrypted processed output data to render for display (see paragraph 0067, lines 2-3). 
 
As to claim 9
Brueckner discloses the secured computer device of claim 1, wherein the shared memory is represented by a secure ring cache in which each module in the group independently accesses therefrom (see paragraph 0065, lines 1-4).
  
As to claim 10
Henderson discloses the secured computer device of claim 1, wherein a new composite key is generated upon a new module joining the group or upon lapse of a period of time (see paragraph 0005, lines 1-12).  

As to claim 12
Henderson discloses the secured computer device of claim 1, wherein the composite key is verified by a given module upon a successful read of the given module from the shared memory using the composite key (see paragraph 0293, lines 1-4).  

As to claim 17
Brueckner discloses the secured computer device of claim 1, further comprising a BIOS component configured to perform verification in order to determine whether or not to boot the operating system (see paragraph 0050, lines 1-12).

Allowable Subject Matter
Claims 3-6, 11, and 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  In regards to dependent claim 3; Brueckner and Henderson, individually or in combination fails to specifically disclose the secured computer device of claim 1, wherein the at least one reader module is selected from a group comprising: 
a state manager module configured to monitor state of environment in the operating system; 
a secure environment module configured to transfer the input data securely through remote connection to a remote working environment and receive processed output data securely from the remote working environment; and 
an output manager module configured to provide the processed output data to the output peripheral component.  
	In regards to dependent claim 4; Brueckner and Henderson, individually or in combination fails to specifically disclose the secured computer device of claim 2, wherein each given module in the group is configured to generate the composite key by: 
generating a key component for a specific session in a secure enclave designated thereto and storing the key component in the designated secure enclave; 
securely exchanging, using sealing and unsealing mechanism of the secure enclaves, the key component within the group via the shared memory so as to obtain respective key components from other modules in the group; and 
independently generating, in the designated secure enclave, the composite key using respective key component from each module within the group, thereby allowing secure data communication within the group by using the composite key.  
	Dependent claims 5 and 6 depend upon dependent claim 4, therefore claims 5 and 6 are also allowable over the prior art.
	In regards to dependent claim 11; Brueckner and Henderson, individually or in combination fails to specifically disclose the secured computer device of claim 1, wherein the at least one writer module is configured to use a session monotonic counter whose value is expected to advance forward only when writing new input data, and each of the at least one reader module is configured to store a local copy of the session monotonic counter on every reading session and upon a new reading session, read a current value of the session monotonic counter and compare with a previous stored value.  
In regards to dependent claim 13; Brueckner and Henderson, individually or in combination fails to specifically disclose the secured computer device of claim 1, further comprising a virtualized local environment module executable by the operating system, wherein state of the operating system is switchable between a secure environment provided by the secure environment module and a virtualized local environment provided by the virtualized local environment module.  
	Dependent claims 14, 15, and 16 depend upon dependent claim 13, therefore claims 14, 15, and 16 are also allowable over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Brown whose telephone number is (571)272-5932.  The examiner can normally be reached Monday-Thursday from 5:30am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached at (571)272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Michael J Brown/
Primary Examiner, Art Unit 2115